Case: 4:12-md-02382-HEA Doc. #: 220 Filed: 05/18/21 Page: 1 of 1 PageID #: 5824


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

IN RE: EMERSON ELECTRIC CO.                  )
WET/DRY VAC MARKETING AND                    )
SALES LITIGATION,                            )         MDL No. 2382
                                             )
                                             )         Case No.. 4:12MD2382 HEA
                                             )
THIS DOCUMENT APPLIES TO:                    )
                                             )
ALL ACTIONS                                  )


                                            ORDER

       IT IS HEREBY ORDERED that the scheduling conference pursuant to Fed.R.Civ.P. 16

set for May 19, 2021, is vacated. The Case Management Order will be issued based on the dates

provided by the parties in their Joint Proposed Scheduling Plan.

       Dated this 18th day of May, 2021.




                                                     HENRY EDWARD AUTREY
                                                   UNITED STATES DISTRICT JUDGE




                                                 −1−
